DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on March 02, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10729584 and USPN 11147709 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious an ophthalmic device comprising an internal mechanism comprising a real seal disposed within the inlet port of the handle, the rear seal configured to disengage from the inlet port after a predetermined number of activations of the ophthalmic device, preventing additional fluid added through the inlet port form being moved through the cannula, in combination with the other limitations of independent claim 1. Additionally, the prior art of record fails to anticipate or render obvious an internal mechanism for an ophthalmic device comprising a one-way clutch coupled to the trigger member and configured to disengage the trigger member from the coupling during a reset movement of the actuator to allow the trigger member to rotate in a direction opposite to the first rotational direction without further movement of the coupling, the drive member and the plunger in combination with the other limitations of independent claim 19.
The closest prior art of record is Stiffler (WO 2016/186965). Stiffler discloses a fluid delivery device (20) comprising: a cannula (26); a handle (22) having an actuator (38); and an 
Additionally, Stiffler discloses an internal mechanism (36 and 22) for an ophthalmic device, the internal mechanism comprising: an inlet port (94); a drive member (84) comprising a plurality of drive teeth (Figure 1); a plunger (46 and 74) comprising a plurality of plunger teeth (74); and a trigger member (80) coupled to the drive member via a coupling (86; [0032]), the trigger member configured to engage with an actuator (38 and 40), wherein the trigger member is configured to rotate in a first rotational direction from an activation movement of the actuator, wherein the drive member  is configured to rotate in the first rotational direction via the coupling and to provide a force on the first portion of the plunger that moves the plunger in a first linear direction, wherein the movement of the plunger in the first linear direction is configured to cause a fluid to pump through the ophthalmic device ([0031]; [0033]; [0023]). However, Stiffler does not disclose a one-way clutch coupled to the trigger member configured to disengage the trigger member from the coupling during a reset movement of the actuator to allow the trigger member to rotate in a direction opposite to the first rotational direction without further movement of the coupling, the drive member and the plunger. As disclosed by Stiffler, the trigger member (80) and the drive member (84) are coupled via a shared shaft 86 (“both gear members 80, 84 are 
Modifications of the internal mechanism for an ophthalmic device as disclosed by Stiffler to include the rear seal and/or one-way clutch as claimed would require altering the way that the internal mechanism of Stiffler was designed to function, and there is not motivation to suggest such modifications. Thus, for at least the foregoing reasons, the prior art of record fails to anticipate or render obvious the present invention as set forth in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783